DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

PROSECUTION IS HEREBY REOPENED

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In claim 1, line 10, --and-- should be added after “coils;”.
In claim 1, line 21, a semicolon should be added after “gap”.
In claim 1, line 22, --and-- should be added after “value;”.
In claim 16, line 8, “non- sinusoidal” should be replaced with --non-sinusoidal--.
In claim 16, line 10, --and-- should be added after “coils;”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 14, depending upon claim 1, recites “wherein the sensor is a Hall effect sensor, a two-input sensor, a linear sensor, an inductive sensor or a magneto inductive sensor” which is inconsistent with claim 1 which appears to recite the features of an inductive sensor; i.e., “the sensor comprising a transmitter coil adapted to be energized by a high frequency current source and at least two receiving coils”. Consequently, claim 14 should be deleted.

Allowable Subject Matter
Claims 1-13 and 15-20 are allowable over the prior art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        


/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
5/22/2021